Citation Nr: 9903142	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-31 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE
Entitlement to an increased rating for residuals of a right 
distal humerus fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 to December 
1990.  In December 1990, he claimed service connection for a 
fractured right arm.  A February 1991 rating decision granted 
service connection for residuals of a fracture of the right 
distal humerus and assigned a noncompensable evaluation.

In February 1996, the veteran sought an increased rating.  
This appeal arises from a December 1996 rating decision of 
the Buffalo, New York, Regional Office (RO) that increased 
the rating for the right arm disorder to 10 percent.  In 
September 1997, the veteran disagreed with the evaluation 
assigned.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating greater than 10 percent for residuals of a right 
distal humerus fracture.  He maintains that his disability is 
greater than indicated by the assigned evaluation.

Here, the veteran was granted service connection for a 
fracture to the right distal humerus sustained in a fall in 
service in 1990.  A September 1996 VA orthopedic examination 
noted that he had no limitation of motion of the right upper 
extremity, and that there were no neurologic sequelae, but 
that there was a residual deformity that could account for 
complaints of pain.  A November 1996 VA orthopedic 
examination noted some limitation of motion of the right 
elbow and some neurologic deficit of the right forearm and 
hand; the examiner noted that an electromyogram might explain 
the neurologic deficit, and recommended that the veteran 
undergo such a study.

Clearly, the two VA examinations produced markedly different 
results.  We must therefore conclude that further examination 
is warranted.  With regard thereto, both the Board and the RO 
must be mindful of the precedential decision nd 
4.45, examiners should be asked to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and that determinations 
should be expressed, if feasible, in terms of the degrees of 
limitation of motion attributable thereto.  It was also held 
that 38 C.F.R. § 4.14 (avoidance of pyramiding) does not 
forbid the consideration of a higher rating based on greater 
limitation of motion due to pain during use of the affected 
joint, or due to flare-ups of disabling symptomatology.  The 
Board notes that, at the November 1996 VA examination, the 
examiner did a commendable job of applying the Court's DeLuca 
guidance.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for right arm disorders since 
1990.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded VA examinations to determine the 
current nature and extent of all 
orthopedic and neurologic disability 
attributable to his service-connected 
right distal humerus fracture.  It is 
imperative that examiners review this 
decision and the entire claims folder 
prior to the examination.  Complete range 
of motion studies and all indicated 
tests, including electromyogram and nerve 
conduction studies, should be conducted.  
Examiners should determine whether the 
right upper extremity exhibits weakened 
movement, excess fatigability, or 
incoordination due to the humeral 
fracture.  In addition, examiners should 
express an opinion as to whether pain, 
due to the humeral fracture, 
significantly limits functional ability 
during flare-ups or when the right upper 
extremity is used over a period of time.  
These determinations should be expressed, 
if feasible, in terms of the degree of 
additional loss of range of motion due to 
weakened movement, excess fatigability, 
incoordination, or pain on use or during 
flare-ups.  If these determinations 
cannot be made, or cannot be expressed in 
terms of the degree of additional loss of 
range of motion, the examiner should so 
state for the record.  All functional 
limitations of the right upper extremity, 
due to the humeral fracture, must be 
fully described.  The factors upon which 
the medical opinions are based must be 
set forth in the report.

3.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


